ADVISORY ACTION - Continuation

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant filed the instant continuation application 16/839,617 (“‘617 Cont Reissue Application”) on 03 April 2020 for U.S. Reissue Application 16/813,139 (“‘139 Reissue Application”), filed 09 March 2020 for U.S. Application No. 14/325,276 (“‘276 Application"), filed 07 July 2017, now U.S. Patent No.10,057,729 (“‘729 Patent”), issued 21 August 2018, which is a continuation of U.S. Application No. 11/327,472 (“‘472 Application"), filed 09 January 2006, now U.S. Patent No. 8,842,695 (“‘695 Patent”), issued 23 September 2014, and which claims foreign priority to Korean Patent Application Nos. 10-2005-087443, filed 20 September 2005 (“KRA ‘443”) and 10-2005-001893, filed 07 January 2005 (“KRA ‘893”).
The ‘617 Cont Reissue Application is also a reissue application of the ‘729 Patent.
Thus, the Examiner concludes that for examination purposes the instant ‘617 Cont Reissue Application claims a priority date of 07 January 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘617 Cont Reissue Application on 03 April 2020. The Examiner finds that the instant ‘617 Cont Reissue Application included a preliminary amendment to the claims (“April 2020 Claim Amendment”); and Remarks (“April 2020 Remarks”). The April 2020 Claim Amendment includes an amendment: canceling original claims 1-8; and adding new claims 9-24.
The Office issued a non-Final Office action on 25 January 2022 (“Jan 2022 Non-Final Office Action”). In particular, the Jan 2022 Non-Final Office Action provided rejections for claim 9-24 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112, 251 and Obvious Double Patenting. 1
On 18 April 2022, Applicant filed a “Response to Non-Final Office Action” (“April 2022 Applicant Response”). The April 2022 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“April 2022 Spec Amendment”), and “Amendments to the Claims”(“April 2022 Claim Amendment”) including: canceled original claims 1-8; amended new claims 9, 11, 13, 15, 17, 19, 21 and 23; and previously presented new claims 10, 12, 14, 16, 18, 20, 22 and 24. 
The Office issued a most recent Final Office action on 10 June 2022 (“June 2022 Final Office Action”). In particular, the June 2022 Final Office Action provided rejections for claims 9-24 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112, 251 and Obvious Double Patenting. 2
On 27 July 2022, Applicant filed a Response to Final Office Action. (“July 2022 Applicant Response”). The July 2022 Applicant Response included Remarks, a specification amendment (“July 2022 Spec Amendment”); a drawings amendment (“July 2022 Drawings Amendment”); and a claim amendment (“July 2022 Claim Amendment”). The July 2022 Claim Amendment comprises: newly twice amended claims 11, 15, 19 and 23; previously amended new claims 9, 13, 17 and 21; previously presented new claims 10, 12, 14, 16, 18, 20, 22 and 24; and previously canceled original claims 1-8.

Drawing Objections
July 2022 Drawing Amendment Requirements
MPEP § 1453 states,
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":

(A) The matter to be omitted by reissue must be enclosed in brackets; and 
(B) The matter to be added by reissue must be underlined…, 

37 CFR 1.173(a)(2)  states that amendments to the original patent drawings are not permitted, and that any change to the drawings must be by way of 37 CFR 1.173(b)(3).

(MPEP § 1453; emphasis added). MPEP § 1413 states,
[t]he provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings: 

(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied. 

(B) Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84  and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 

(C) If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" , and it must be presented in the amendment or remarks section that explains the change to the drawings. 

In addition, the examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action. A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

(MPEP § 1413; emphasis added). While July 2022 Drawings Amendment has provided a “Replacement Sheet” for the figure being revised, the Examiner finds that the “Replacement Sheet” does not identify Figure 9A as “Amended.” (Id.).Similarly, the Examiner requires a “marked-up” copy of the amended drawing including newly added annotations and groupings. In addition, while Applicant has provided an explanation as to the amendments to Figure 9A (see July 2022 Applicant Response at 9) and a “separate sheet” addressing the July 2022 Drawings Amendment, the Examiner finds that the complete detailed explanation is required to be on the “separate sheet” and not within the July 2022 Applicant Response. (Id.) Appropriate correction is required.
Thus, the Examiner finds that the July 2022 Drawings Amendment is non-compliant and cannot be entered. (MPEP § 1453.III).

Proposed July 2022 Claim Amendment of July 20202221 Applicant Response
After a final rejection:
(1)    An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;

(2)     An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or

(3)     An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.

(See 37 CFR § 1.116(b)).

As set forth above, the proposed July 2022 Claim Amendment includes: newly twice amended claims 11, 15, 19 and 23; previously amended new claims 9, 13, 17 and 21; previously presented new claims 10, 12, 14, 16, 18, 20, 22 and 24; and previously canceled original claims 1-8. As to (1), the amendment does more than simply cancel claims, and is not addressed merely to requirements of form previously set forth, therefore (1) does not apply. As to (2), as will be discussed, the amendment does not present the claims in better form for appeal, therefore (2) does not apply.
In this regard, the Examiner finds that the July 2022 Claim Amendment provides claim requirements not previously presented. Specifically, claims 11, 15, 19 and 23 now require:
“wherein a presence and a length of the padding are identified based on a size of the MAC packet.”

(July 2022 Claim Amendment at claims 11, 15, 19 and 23 (“MAC Packet Padding Amendment”)). In addition, the Examiner finds that the proposed amendment of these particular claims of the‘729 Patent does not comply with the written description requirement. To support the Examiner’s position, the Examiner finds that the ‘729 Patent states,
[s]ubstantially as described above, a multi-user packet shown in FIG. 9A can be roughly divided into three parts, comprising:
(1) MAC header 910,
(2) MAC payload 920, and
(3) MAC trailer 930.


    PNG
    media_image1.png
    264
    1032
    media_image1.png
    Greyscale
(‘729 Patent at c.13, ll.4-9; emphasis added). From this perspective the MAC packet is a combination of the MAC header(s) 910, the MAC payload(s) 920 and the MAC trailer 930. While the Examiner recognizes that the ‘729 Patent discusses padding based on both the MAC Payload and the MAC Packet (see ‘729 Patent at c.13, l.43 – c.14, l.14; and c.14, ll.22-31), the Examiner finds that the size of the MAC Packet does not indicate the presence and length of the padding. First, in examination of the July 2022 Drawings Amendment below, the Examiner that the padding is determined by the presence and length of the MAC header(s) 910 and MAC payload(s) alone, without the inclusion or consideration of the MAC trailer 930 structure/part of the MAC Packet. Furthermore, the ‘729 Patent discloses that the “value” of the Length field from the multi-user packet (i.e., whether it is ‘00000000’’ or not) is utilized to determine the presence of the padding part. (‘729 Patent at c.14, ll.22-31). Moreover, the ‘729 Patent discloses determining whether there are empty spaces in the MAC packet and if so, padding enough “0” padding to fill up the MAC payload. However, the Examiner finds insufficient disclosure to the length being determined by the entirety of the size of the MAC packet. Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of identifying the presence and length of the padding based upon the size of the MAC packet.
As to (3), Applicant has provided no showing of good and sufficient reasons why the amendment is necessary and was not earlier presented. (See Dec 2021 Applicant Response at 7-24). It should also be noted, as shown above, that the submission does not further the prosecution of this proceeding, as it presents claims that: 1) have not before been considered; and 2) do not comply with the written description requirement, after the close of prosecution. Because of this, the submission does not simply resolve prior issues; rather, by presenting these different claims, the submission creates new issues that have not been considered in light of 1) 35 U.S.C. § 112; and 2) the prior art of record. Rather than advance prosecution, the submission would delay prosecution, as the Examiner would need to provide new 1) analysis in light of 35 U.S.C. § 112; and 2) consideration of the art of record to determine patentability of the new claims. As a result, the Examiner concludes that the July 2022 Claim Amendment would require further analysis, search and/or consideration, and as such are not proper for entry after final.

Summary of July 2022 Drawing Amendment and July 2022 Claim Amendment 
Accordingly, the proposed amendment is not entered. As such, this instant Advisory Action will set forth an identical rejection to the June 2022 Final Office Action. Therefore, claims 9-24 stand previously rejected, as set forth in the June 2022 Final Office Action, and the Examiner's Response to Arguments presented in the June 2022 Final Office Action, which is hereby incorporated by reference, is maintained.  

Response to Arguments
Specification Objection(s) 
With respect to the Specification Objections, the July 2022 Applicant Response, including the July 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See July 2022 Applicant Response at 8).
However, in light of the July 2022 Applicant Response and the July 2022 Drawing Amendment, the Examiner finds that there are outstanding drawings objection issues still present. (See § IV.A supra). 

Claim Interpretation - 35 U.S.C. § 112, Sixth Paragraph, Invocation
Applicant contends that the “controller configured to…” of claims 13-16 and 21-24  is a structural element. (See July 2022 Applicant Response at § IV, pp..9-10). Applicant further contends that there is sufficient structure in the ‘729 Patent to support the controller structures in claims 13-16 and 21-24. (Id. at  § IV, pp..10-13)

The Examiner respectfully disagrees. The Examiner finds that more than a generic off the shelf controller is required for claims 13-16 and 21-24 as evidenced by the algorithms that would be required to configure a generic off the shelf controller to generate, transmit and receive the MAC Packet structure. (See June 2022 Final Office Action at § X.E).
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Thus, the Examiner concludes and maintains that the “controller” elements, as recited in claims 13-16 and 21-24, do invoke 35 U.S.C. § 112, sixth paragraph, and will be examined as such. 
Controller Structure for Claims 13-16

    PNG
    media_image2.png
    140
    261
    media_image2.png
    Greyscale
With respect to the controller structure of claims 13-16, the Examiner finds that the AT 1200 includes the RF unit 1201, the demodulator 1202 and the decoder 1203 that comprise a reception data processor (‘729 Patent at c.14, l.65 – c.15.52; see Figures 11, 12) The Examiner finds that the ‘729 Patent discloses the AT controller 1204 “control[ling] the operations of FIGS. 5, 8 and 11.” (‘729 Patent at c.15, ll. 48-52; see Figure 12). The ‘729 Patent discloses Figure 11 providing the “process of analyzing a format of a received multiuser packet by an AT.” (Id. at c.14, ll.15-21). Specifically, Figure 11 illustrates step 1104, shown above, stating the step “RECEIVE[s] [the] iTH Length FIELD AND PacketInfo FIELD” and  “ANALYZE[S] RX AT OF PACKET #i.” The ‘729 Patent describes the step stating,
[h]owever, if it is determined in step 1102 that the read value does not equal ‘00000000’, the AT checks format information and a receiving AT's ID for the ith user packet corresponding to a read ith PacketInfo field for the read ith Length field in step 1104.

(‘729 Patent at c.14, ll.39-43). While the Examiner recognizes that the AT controller 1204 checks and/or analyzes the receiving AT’s terminal ID of the ith user packet, the Examiner does not find any further any identification steps being based upon the AT’s terminal ID. The Examiner finds that the process of Figure 11 moves on to utilizing the ith Length field for further processing and extracting data accordingly. This is further evidenced by the ‘729 Patent stating, 
[t]he method further comprises the steps of determining whether address information of the AT is included in the MAC header of the received multiuser packet, and extracting data indicated by the MAC header from the MAC payload of the multiuser packet if the address information of the AT is included in the MAC header.

(Id. at c.5, ll.37-42). From this perspective, the Examiner finds that the “address information of the AT” is identified and the data is extracted if the address of the AT is included in the MAC header. Thus, even though the ‘729 Patent provides an overview and “AT Controller” box for receiving data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically identifies said each part of the at least n parts based upon the identifier field.

Controller Structure for Claims 21-24
With respect to the controller structure of claims 21-24, the Examiner finds that Applicant arguments are the same for this structure as for claims 13-16. (July 2022 Applicant Response at 13). The Examiner finds this argument the same as previously set forth by Owner. (Id. at § IV, pp..10-13). Thus, the Examiner finds this argument addressed above. (See § VII.B.(1) supra).

Claim Interpretation - 35 U.S.C. § 112, First Paragraph, Rejections
Claims 9 and 13
Applicant contends that the “identifying step” is inherent based upon the disclosure of the ‘729 Patent. (July 2022 Applicant Response at 13-15).

The Examiner respectfully disagrees. While the Examiner agrees that “[b]y disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it,” the Examiner finds that “‘t]o establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).” (See MPEP § 2163.07(a)). Applicant has provided citations from the ‘729 Patent to support this inherency argument, however, the Examiner finds insufficient explanation to how the citations of the ‘729 support the inherency.
While the Examiner recognizes that the AT controller 1204 checks and/or analyzes the receiving AT’s terminal ID of the ith user packet, the Examiner does not find any further any identification steps being based upon the AT’s terminal ID. The Examiner finds that the process of Figure 11 moves on to utilizing the ith Length field for further processing and extracting data accordingly. This is further evidenced by the ‘729 Patent stating, 
[t]he method further comprises the steps of determining whether address information of the AT is included in the MAC header of the received multiuser packet, and extracting data indicated by the MAC header from the MAC payload of the multiuser packet if the address information of the AT is included in the MAC header.

(Id. at c.5, ll.37-42). From this perspective, the Examiner finds that the “address information of the AT” is identified and the data is extracted if the address of the AT is included in the MAC header. Thus, even though the ‘729 Patent provides an overview and “AT Controller” box for receiving data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically identifies said each part of the at least n parts based upon the identifier field.
Thus, as such, the Examiner concludes and maintains that there is insufficient indication in the specification that Applicant had possession of a base station including identifying said each part among the at least n parts, based the identifier field associated with the terminal in the one info field.

Claims 11, 15, 19 and 23
Applicant contends that is clear support for the new claim requirement of 
“wherein a presence and a length of the padding are identified based on a size of the MAC packet.”

(July 2022 Claim Amendment at claims 11, 15, 19 and 23 (“MAC Packet Padding Amendment”)). (July 2022 Applicant Response at 15-16).

The Examiner respectfully disagrees. The Examiner has included a 35 U.S.C. § 112, first paragraph, rejection analysis for the new claim requirement.  (See § V, supra).

Claims 21-24
Applicant contends that claims 21-24 do not require a transmitter that is separate and/or distinct from the controller that transmits the MAC packet. (See July 2022 Applicant Response at § VIII, pp.15-16). 

The Examiner respectfully disagrees. The Examiner finds that the plain language of the claim makes clear that the claimed “transmission/reception unit” is distinct from the claimed “controller.” For example, the claim requires “a controller configured to generate the MAC packet… and transmit, via the transmission/reception unit, the MAC packet….” As a component that transmits “via the transmission/reception unit,” the “controller” cannot be, and is not, a component of the transmission/reception unit. As discussed in the June 2022 Final Office Action, the ‘729 Patent supports such a delineation of the claim element requirements. (See June 2022 Final Office Action at §  VI.A.(1)). 
Thus, in view of the ‘729 Patent, the Examiner concludes that the ‘729 Patent has insufficient support for the claim limitation of the base station comprising: a transmission/reception unit; and a controller and configured to: generate a MAC packet…; and transmit, via the transmission/reception unit, the MAC packet.

Claim Interpretation - 35 U.S.C. § 112, Second Paragraph, Rejections
Applicant contends that since the subject matter of the claims is “clear”, then the breadth of the claims is not equated with indefiniteness. (See July 2022 Applicant Response at § VIII, p.17). Applicant contends that the amendment to claims 11, 15 , 19 and 23 overcomes the support issue for the claim requirements. (Id. at p.18). . Applicant contends that in light of the discussion in §§ IV, V of the July 2022 Applicant Response, claims 13-16 and 21-24 are not indefinite.

With respect to the arguments provided by Applicant that are incorporated by reference from Sections IV and V of the July 2022 Applicant Response, the Examiner finds these arguments the same as previously set forth by Owner. (July 2022 Applicant Response at §§ IV, V). Thus, the Examiner finds these arguments addressed above. (See § VII.B-C, supra).



35 U.S.C. § 251 New Matter Rejection
Applicant contends that the rejections of the inclusion of new matter have been addressed in Section V of the July 2022 Applicant Response, therefore, the new matter rejection should be withdrawn. (the July 2022 Applicant Response at § VII).

The Examiner respectfully disagrees. The Examiner finds this argument the same as previously set forth by Applicant. (See July 2022 Applicant Response at § V). Thus, the Examiner finds this argument addressed above. (See § VI.C, supra).

Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, Applicant did not provide any substantive arguments and requested that the rejection be held in abeyance. Therefore, the nonstatutory double patenting rejection is maintained. (See June 2022 Final Office Action at §VIII).

35 U.S.C. § 103 Rejections
Independent Claims 9, 13, 17 and 21
Applicant contends that the only motivation to modify Attar is impermissible hindsight. (July 2022 Applicant Response at § IX, pp.19-23). Applicant contends that Attar, alone, does not discloses “each part of the at least n parts is consecutively concatenated,” thus, one cannot easily derive “one info field and one packet are consecutively placed in said each part” from Attar. (Id. at p.23).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner finds that the June 2022 Final Office Action provided two rationales to support a prima facie case of obviousness: 1) “Rearrangement of Parts”; and 2) “Obvious to Try.” This knowledge is not gleaned only from Applicant’s disclosure, but from established case law which was within the level of ordinary skill at the time the claimed invention was made. Furthermore, and from this perspective, the Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim requirement of the arrangement the “Packet Info Field” being  on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part,” only to the configuration being an embodiment. (See ‘729 Patent at c.12, l.63 – c.14, l.67; see Figures 9A, 9B). Accordingly, the Examiner finds that a proper prima facie case of obviousness has been provided s based upon knowledge which was within the level of ordinary skill at the time the claimed invention was made.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the Examiner concludes and maintains that Giesberts and Attar sufficiently teaches and/or renders obvious “receiving a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field.” (Emphasis added).

Dependent Claims 10-12, 14-16, 18-20 and 22-24
Applicant contends that “[b]ecause the applied references fail to disclose or render obvious the features presently recited in independent claims 9, 13, 17 and 21, dependent claims 10-12, 14-16, 18-20 and 22-24 are patentable for at least the reasons that claims 9, 13, 17 and 21 are patentable, as well as for the additional features recited therein.” (See July 2022 Applicant Response at 23-24). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to the previous combination failing to disclose or render obvious the claimed limitations. The Examiner finds this argument the same as previously set forth by Owner. (July 2022 PO Response at § IX). Thus, the Examiner finds this argument addressed above. (See § VII.G.(1), supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            





Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                           

SJR
8/2/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 112, second paragraph, 103(a), 251 and Obvious Double Patenting; and claims 11, 15, 19 and 21-24 stand rejected under 112, first paragraph.
        2 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 103(a) and Obvious Double Patenting; claims 9-16, 19 and 21-24 35 U.S.C. 112, first paragraph, and 251; claims 11, 13-16, 19 and 21-24 under 35 U.S.C. 112, second paragraph.